[J-39-2022] [MO: Wecht, J.]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 IN RE: NOMINATION PETITION OF                  :   No. 56 MAP 2022
 ROBERT JORDAN AS REPUBLICAN                    :
 CANDIDATE FOR STATE                            :   Appeal from the Order of the
 REPRESENTATIVE FROM THE 165TH                  :   Commonwealth Court at No. 187
 LEGISLATIVE DISTRICT                           :   MD 2022 dated April 11, 2022.
                                                :
                                                :   SUBMITTED: April 16, 2022
 APPEAL OF: FRED RUNGE,                         :
                                                :
                     Objector                   :


                                DISSENTING OPINION

                                                       DECIDED: April 19, 2022
JUSTICE BROBSON                                        OPINION FILED: July 20, 2022
      I prefer the plurality’s analysis over that of Justice Hutchinson’s dissent in

Nomination Petition of Jones, 476 A.2d 1287 (Pa. 1984). More importantly, however,

subsequent legislative action clearly evinces the General Assembly’s intent to reserve

unto the respective Houses of the General Assembly the exclusive authority to enforce

the constitutional residency requirements applicable to their members.        For these

reasons, I dissented from the April 19, 2022 per curiam Order, reversing the

Commonwealth Court’s decision in this matter.

      Jones involved challenges to the nomination petitions of Roxanne H. Jones

(Jones), who filed to seek the Democratic Party’s nomination for a seat in the

Pennsylvania Senate. The objectors, which included the Democrat incumbent, sought to

challenge Jones’ petitions on the ground that if she prevailed, the Pennsylvania Senate

“might refuse to seat her,” as the objectors claimed that Jones could not satisfy the

one-year residency requirement in Article II, section 5 of the Pennsylvania Constitution.

Jones, 476 A.2d at 1289 (emphasis in original). The Commonwealth Court sustained the
challenge, concluding that Jones, if elected, could not meet the constitutional residency

requirement applicable to state senators. In separate per curiam orders, this Court1

reversed, holding that the objectors failed to establish a valid challenge to Jones’

candidacy under the Pennsylvania Election Code (Election Code).2 Justices McDermott

and Hutchinson noted their dissents, because the petition seeking to set aside Jones’

nomination petitions “expressly relied on Section 977 of the Election Code.”

Jones, 476 A.2d at 1288. Section 977 of the Election Code3 provided then, as it does

today, that a court must set aside challenged nomination petitions if, inter alia, the court

determines that the nomination petition “was not filed by persons entitled to file the same.”

(Emphasis added.)

       Chief Justice Nix later authored a plurality opinion in support of the Court’s per

curiam orders.4 The plurality first observed that Section 977 of the Election Code provides

the sole and exclusive remedy for challenging nomination petitions or papers of a person

seeking elective office. Id. at 1294. The plurality found, however, that the objectors in

Jones presented their residency qualification challenge as a constitutional challenge, not

“in the specific terms of [S]ection 977.” Id. at 1295. The plurality expounded further that

the constitutional residency challenge was “not in any way related to an objection to the

nomination petition under that section.” Id. In other words, to the plurality, Section 977 did


       1Of the six justices participating, only Justices McDermott and Hutchinson
dissented.
       2   Act of June 3, 1937, P.L. 1333, as amended, 25 P.S. §§ 2600-3591.
       3   25 P.S. § 2937.
       4Justice Flaherty did not join the Chief Justice’s opinion, noting his concurrence
without writing separately. Justice Hutchinson wrote a dissenting opinion, in which
Justice McDermott joined. Justice McDermott wrote a brief dissenting opinion, in which
Justice Hutchinson joined. What we have then, with Jones, is a majority result—
reversal—with a plurality opinion in support and two minority opinions in dissent.


                              [J-39-2022] [MO: Wecht, J.] - 2
not (and does not) confer jurisdiction on the courts to enforce the Article II,

section 5 residency requirement on would-be candidates.

       In the principal dissenting opinion, Justice Hutchinson, by contrast, took a much

broader view of the courts’ authority under Section 977 of the Election Code. First, Justice

Hutchinson rejected the plurality’s view that the objectors failed to present their challenge

in terms of Section 977 of the Election Code, noting that the first paragraph of their petition

to set aside the nomination petitions expressly cited to Section 977.             Id. at 1299

(Hutchinson, J., dissenting). Next, referring specifically to the language of Section 977,

Justice Hutchinson noted that “[a] person who cannot serve is not entitled to file.” Id.

Justice Hutchinson bolstered his reasoning by citing to Section 910 of the Election Code,5

which then (as it does now) required a person to attest on his or her candidate affidavit

that he or she, inter alia, is “eligible” for the office sought. This statutory text, in Justice

Hutchinson’s view, evinced the General Assembly’s intent to “entrust[] to the judiciary a

priori determination of the presence of the impediment our Constitution’s Article II,

[s]ection 5, places against a non-resident’s representing a Senatorial District.”

Id. at 1300.

       In reply, the Jones plurality criticized Justice Hutchinson for attempting to recast

the objectors’ constitutional residency challenge to one of false swearing under

Section 910 of the Election Code. Id. at 1295 (plurality opinion). The plurality further

criticized Justice Hutchinson for equating “entitled to file” in Section 977 with “eligible for

such office” in Section 910, characterizing it as an “extraordinary leap” to “assum[e] all of

the laws of the Commonwealth, including Article 2, section 5, pertaining to qualifications

for holding public office are incorporated into [S]ection 910.” Id. at 1295-96. The plurality



       5   25 P.S. § 2870.


                               [J-39-2022] [MO: Wecht, J.] - 3
opined: “[I]t does not necessarily follow that the legislature intended to use the election

process as a device to screen against every possible impediment to holding office.”

Id. at 1295.

       The obvious deficiency I see in Justice Hutchinson’s dissent in Jones, aside from

the fact that it garnered support from only two of the six justices who decided the matter,

is that the Pennsylvania Constitution imposes no residency requirement on candidates

who merely aspire to be members of the General Assembly and seek election thereto.

Article II, section 5 of the Pennsylvania Constitution, titled “Qualifications of members,”

provides:
               Senators shall be at least [25] years of age and Representatives [21]
       years of age. They shall have been citizens and inhabitants of the State
       four years, and inhabitants of their respective districts one year next before
       their election (unless absent on the public business of the United States or
       of this State), and shall reside in their respective districts during their terms
       of service.
(Emphasis added.) Section 9 of the same article provides, in relevant part: “Each House

shall . . . judge of the election and qualifications of its members.” (Emphasis added.) In

my view, this clear and unambiguous text imposes a residency requirement on members

of the Senate and the House of Representatives, but not on candidates seeking to

become members. Constitutional residency qualifications, then, are to be challenged and

assessed against a member, not against a candidate (or potential candidate). Further,

according to the Pennsylvania Constitution, such challenges must be lodged before the

appropriate House of the General Assembly and not the courts.

       Section 977 of the Election Code authorizes the courts, inter alia, to set aside

nomination petitions or papers by “persons” who are “not . . . entitled to file the same.”

This provision is applicable to potential candidates for office, not current members of the

General Assembly.      The majority draws a clear distinction between candidates and



                              [J-39-2022] [MO: Wecht, J.] - 4
members when taking a narrow view of each House’s constitutional power to judge the

qualification only of its “members.”6 Incongruously, like Justice Hutchinson’s dissent in

Jones, the majority broadly interprets the courts’ authority under Section 977 to apply a

constitutional member residency qualification to candidates.7 I believe the majority got it

right the first time. Members and candidates are different, at least when it comes to the

application and enforcement of the constitutional residency qualification for members of

the General Assembly.

       I also respectfully disagree with the foundation of Justice Hutchinson’s dissent in

Jones, adopted by the majority here, that “[a]n individual who cannot meet the

constitutional residency requirements . . . is not entitled to file a nomination petition.”


       6“Setting aside the General Assembly’s constitutional responsibility for questions
of membership, candidate eligibility cannot lie outside the judiciary’s purview if the
Constitution and the Election Code are to be applied impartially and with fidelity to their
terms.” (Maj. Op. at 21 (emphasis in original).)
       7Contrast the language of Article II, section 5 with the language in Article IV,
section 5 of the Pennsylvania Constitution, relating to “Qualifications of Governor,
Lieutenant Governor and Attorney General,” which provides:
              No person shall be eligible to the office of Governor, Lieutenant
       Governor or Attorney General except a citizen of the United States, who
       shall have attained the age of 30 years, and have been seven years next
       preceding his election an inhabitant of this Commonwealth, unless he shall
       have been absent on the public business of the United States or of this
       Commonwealth. No person shall be eligible to the office of Attorney
       General except a member of the bar of the Supreme Court of Pennsylvania.
(Emphasis added.) Unlike the language in Article II, section 5, the age, residency, and
bar membership eligibility requirements in Article IV, section 5 do not apply strictly to
elected governors, lieutenant governors, or attorneys general; rather, the language can
be read to apply more broadly to all “persons” and thus can arguably be applied to those
persons who seek to become candidates for these offices but are constitutionally
ineligible. Similar broad language appears in Article II, section 7, titled “Ineligibility by
criminal convictions”: “No person hereafter convicted of embezzlement of public moneys,
bribery, perjury or other infamous crime, shall be eligible to the General Assembly, or
capable of holding any office of trust or profit in this Commonwealth.” (Emphasis added.)



                              [J-39-2022] [MO: Wecht, J.] - 5
(Maj. Op. at 21.) Instead, as the Jones plurality noted, there is no textual mooring to this

statement, either in the Election Code or, more importantly, Article II of the Pennsylvania

Constitution.8    On matters involving the interpretation of constitutional provisions or

statutes, the unambiguous text, not “time-honored principles of constitutional

governance,” (Maj. Op. at 20), informs my thinking. See 1 Pa. C.S. § 1921(b). Article II,

section 5 imposes a residency requirement on members, not candidates. The Election

Code does not impose any residency requirement on persons who file nomination

petitions or papers. Accordingly, a nomination petition or paper challenge predicated on

an allegation that a potential candidate does not meet a constitutional residency

requirement applicable only to members cannot be sustained under Section 977 of the

Election Code.

       While neither the Pennsylvania Constitution nor the Election Code imposes a

residency requirement on candidates or potential candidates, the Election Code contains

several provisions that proscribe who is (and is not) “entitled” to file nomination petitions

and nomination papers,9 which can be enforced through a Section 977 challenge.

       8   The Jones plurality observed:
       It is most significant that in spite of that dissent’s liberal use of citations
       generally, not one case, not a scintilla of authority nor a prior decision is set
       forth to support this premise. To the contrary, it does not necessarily follow
       that the legislature intended to use the election process as a device to
       screen against every possible impediment to holding office.
Jones, 476 A.2d at 1295.
       9  The Election Code sorts political organizations into one of two categories—
“political body” or “political party”—based on the percentage of the vote a political
organization’s candidate receives in the immediately preceding general or municipal
election. Section 801 of the Election Code, 25 P.S. § 2831. Candidates of political parties
are nominated through primary elections and must file nomination petitions to appear on
the primary election ballot. Sections 902 and 907 of the Election Code, 25 P.S. §§ 2862,
2867. Political parties whose members account for less than 15% of the statewide
registration across all political parties, however, are considered “minor” political parties.



                               [J-39-2022] [MO: Wecht, J.] - 6
To appear on a political party’s primary ballot, a person must be “a duly registered and

enrolled member of said party.” Section 907 of the Election Code, 25 P.S. § 2867. For

example, a registered Republican is not entitled to file nomination petitions to appear on

the Democrat primary ballot. Under the Election Code’s “anti-fusion” provision, a person

can only seek to appear on the ballot for a single political party or body. Section 951(e)(5)

of the Election Code, 25 P.S. § 2911(e)(5); see generally Working Families Party v.

Commonwealth, 209 A.3d 270 (Pa. 2019) (rejecting constitutional challenges to

anti-fusion provision in Election Code). Similarly, under the Election Code’s “sore loser”

provision, a person cannot file nomination papers “if the candidate . . . filed a nomination

petition for any public office for the ensuing primary.” Section 976 of the Election Code,

25 P.S. § 2936; see generally In re Cohen for Office of Phila. City Council-at-Large,

225 A.3d 1083 (Pa. 2020) (applying Election Code “sore loser” provision). Section 951.1

of the Election Code, referred to as the “disaffiliation” provision, specifically addresses

“eligibility” and provides:
               Any person who is a registered and enrolled member of a party
       during any period of time beginning with thirty (30) days before the primary
       and extending through the general or municipal election of that same year
       shall be ineligible to be the candidate of a political body in a general or
       municipal election held in that same year nor shall any person who is a
       registered and enrolled member of a party be eligible to be the candidate of
       a political body for a special election.
25 P.S. § 2911.1; see generally Matter of Nomination Papers of Mlinarich, 266 A.3d 1189

(Pa. Cmwlth. 2021) (single-judge opinion) (applying “disaffiliation” provision of Election




Section 912.2(a) of the Election Code, 25 P.S. § 2872.2(a). Candidates of minor political
parties and political organizations who wish to appear on the municipal or general election
ballot may not participate in primaries and must file nomination papers to appear on the
municipal or general election ballot. Sections 912.2 and 951 of the Election Code,
25 P.S. §§ 2872.2, 2911.


                              [J-39-2022] [MO: Wecht, J.] - 7
Code). These are the types of nomination petition and paper challenges cognizable

under Section 977’s “entitled to file” provision.

       Resolution of this case, however, is not as simple as choosing among the Jones

majority result, the plurality opinion, and Justice Hutchinson’s dissenting opinion. This

case is principally one of statutory construction, where “[t]he object . . . is to ascertain and

effectuate the intention of the General Assembly.” 1 Pa. C.S. § 1921(a). As the majority

notes, shortly after Jones was decided, the General Assembly passed Act 4 of 1985

(Act 4),10 which, inter alia, amended Section 910 of the Election Code, relating to the

contents of a candidate affidavit. Act 4 left unaltered the requirement in Section 910 that

the candidate affirm generally that he or she “is eligible” for the office sought. Section 3

of Act 4, however, added the following language to Section 910 specifically addressed to

affidavits for candidates for the General Assembly:
       In cases of petitions for candidates for the General Assembly, the
       candidate’s affidavit shall state (1) that the candidate will satisfy the
       eligibility requirements contained in sections 5 and 7 of Article II of the
       Constitution of Pennsylvania; (2)(i) that in the case of a candidate for the
       office of Senator in the General Assembly that the candidate will be
       twenty-five (25) years of age on or before the first day of the term for which
       the candidate seeks election or (ii) that in the case of a candidate for the
       office of Representative in the General Assembly that the candidate will be
       twenty-one (21) years of age on or before the first day of the term for which
       the candidate seeks election; (3) that the candidate shall have been a
       citizen and inhabitant of Pennsylvania four (4) years and an inhabitant of
       the respective district one (1) year next before the election (unless absent
       on the public business of the United States or of this State); and (4) that the
       candidate has not been convicted of embezzlement of public moneys,
       bribery, perjury or other infamous crimes.
In addition, Section 5 of Act 4 amended Section 977 of the Election Code. While retaining

the “entitled to file” language in that section discussed by the Court in Jones, Section 5 of


       10   Act of April 18, 1985, P.L. 5.


                                [J-39-2022] [MO: Wecht, J.] - 8
Act 4 amended Section 977 to add a new, separate basis on which a nomination petition

or paper can be challenged: “[I]f any accompanying or appended affidavit contains a

material defect or error, it shall be set aside. For purposes of this section, a nomination

petition or paper shall include all affidavits required to be filed with such nomination

petition or paper under this act.”

       It is fair to presume that the General Assembly amended Sections 910 and 977 of

the Election Code in response to this Court’s majority result and plurality opinion in Jones.

Cf. Buehl v. Horn, 728 A.2d 973, 980 (Pa. 1999) (“The General Assembly is presumed to

concur with the interpretation placed upon a statute if it does not amend the statute within

a reasonable time.”).     In so doing, the General Assembly retained the language

interpreted by the Jones plurality—“eligible for such office” in Section 977 and “entitled to

file” in Section 910.11 It added new language to deal directly with residency challenges

to candidates for the General Assembly—an amendment that would not have been

necessary if the General Assembly merely wanted to adopt Justice Hutchinson’s dissent

in Jones. After the Act 4 amendments, it was clear that the General Assembly intended

the courts, under Section 977 of the Election Code, to set aside the nomination petitions

and papers of any candidate for membership in the General Assembly who could not

meet the constitutional qualifications—not because the candidate was “not . . . entitled to

file” or was “not eligible for such office,” but under the new authority to police for material



       11  See 1 Pa. C.S.§ 1922(4) (providing statutory construction presumption that
“when a court of last resort has construed the language used in a statute, the General
Assembly in subsequent statutes on the same subject matter intends the same
construction to be placed upon such language”). I acknowledge, of course, the argument
that a plurality opinion is not a majority opinion of this Court. Nonetheless, it is quite
reasonable to assume, if not presume, that if the General Assembly disagreed with the
plurality’s construction of Sections 910 and 977 of the Election Code, Act 4 would have
been the logical place to lodge that disagreement.


                              [J-39-2022] [MO: Wecht, J.] - 9
defects or errors the newly-required affidavit for General Assembly candidates relating to

constitutional qualifications.

       Following the passage of Act 4, the Commonwealth Court decided Nomination

Petition of Street, 516 A.2d 791 (Pa. Cmwlth. 1986) (single-judge opinion). As the

majority points out, the Commonwealth Court held that the passage of Act 4 “addressed

the deficiency” in the power of the courts to apply the constitutional residency requirement

to candidates for the General Assembly under the Election Code. Street, 516 A.2d at 792

(emphasis added). The Commonwealth Court explained:
               Pursuant to the legislative authority granted by Act 4 of 1985, we are
       now confronted with a situation which requires us to review a candidate’s
       qualifications challenged by a petition alleging a defect in the candidate’s
       affidavit. As the Jones court acknowledged, a false candidate’s affidavit is
       a fatal defect which cannot be amended and would require the setting aside
       of the nomination petition.
Id. at 793. On the merits, the Commonwealth Court held that the objector failed to meet

her burden of proof in establishing that the candidate did not satisfy the constitutional

residency requirement and dismissed the petition to set aside the candidate’s nominating

petition. Id. at 795-96.

       In In re Prendergast, 673 A.2d 324 (Pa. 1996), although this Court did not explicitly

adopt the Jones plurality, it approved the Commonwealth Court’s reasoning in Street that

the Act 4 amendments to the Election Code remedied the Jones majority result and the

plurality’s rationale that the constitutional residency requirement for members of the

General Assembly was not justiciable under the Election Code. Prendergast, 673 A.2d

at 325. There, this Court determined that the candidate was a citizen of a state other than

Pennsylvania during part of the four-year period preceding the General Election.

Id. at 328. Her candidate affidavit to the contrary was, therefore, false, and the Court




                                 [J-39-2022] [MO: Wecht, J.] - 10
affirmed the Commonwealth Court’s decision to set aside the candidate’s nomination

petition under Section 977 of the Election Code. Id.

       Following Prendergast, the General Assembly again amended the Election Code.

Act 18 of 1998 (Act 18),12 inter alia, deleted the Act 4 amendments to Sections 910

and 977 discussed above and that formed the basis of the Commonwealth Court’s

jurisdictional determination in Street, which this Court adopted in Prendergast. The

majority, embracing a post-Act 18 single-judge opinion from the Commonwealth Court,13

contends that Act 18, and by extension Act 4, were nothingburgers, because, adopting

Justice Hutchinson’s dissent in Jones, the courts always had the authority under

Section 977 to adjudicate challenges to the constitutional eligibility of General Assembly

candidates. (Maj. Op. at 21-23.) “Nothing in the amendment history of Section 977,” the

majority opines, “much less its legislative history, shakes our view.” (Id. at 22.)

       The majority cites to no case or principle of statutory construction in support of the

proposition that courts should glean absolutely nothing in terms of the General

Assembly’s intent when the General Assembly amends a statute. Here, the General

Assembly amended the Election Code not once but twice to deal with the question of

whether the courts may apply to candidates the constitutional residency qualification for

General Assembly members through the Election Code—first by expressly granting

courts the authority (in response to Jones) and later by purposefully removing that

authority (in response to Prendergast). The majority laments that “[i]f the Legislature felt



       12   Act of February 13, 1998, P.L. 72.
       13 Nomination Petition of Pippy, 711 A.2d 1048 (Pa. Cmwlth.) (single-judge
opinion), aff’d per curiam, 709 A.2d 905 (Pa. 1998). When the court decided Pippy, the
Internal Operating Procedures of the Commonwealth Court provided that single-judge
opinions of the court, even if reported, could not be cited as binding precedent.



                              [J-39-2022] [MO: Wecht, J.] - 11
as strongly as some have suggested about denying our authority over these contests, it

could have done more than leave us to derive that intention by inference.” (Maj. Op. at 23

(emphasis added).) But it did.

       Article III, section 3 of the Pennsylvania Constitution commands the General

Assembly to set forth clearly the subject of each bill in its title.14 The title of House

Bill 1760, which became Act 18, is lengthy. Within the title, however, is the following

subject: “removing certain jurisdiction from the courts.” The only provisions in Act 18 that

even arguably go to the jurisdiction of the courts, particularly in light of Jones and

Prendergast, are the amendments to Sections 910 and 977, removing the authority of the

courts expressly conferred by Act 4.15         Accordingly, the General Assembly clearly

expressed its legislative intent in Act 18 to remove the jurisdiction previously given to the

courts under Act 4. See Davey v. Ruffell, 29 A. 894, 895 (Pa. 1894) (“We may gather the

intent of the legislature from the title of the act, and from the preamble.”). The intent of

the General Assembly, so clearly and unambiguously stated, must be given effect.16 See


       14“No bill shall be passed containing more than one subject, which shall be clearly
expressed in its title, except a general appropriation bill or a bill codifying or compiling the
law or a part thereof.” Pa. Const. art. III, § 3.
       15  The majority correctly notes that, under the Statutory Construction Act, 1 Pa.
C.S. § 1924, “[t]he title and preamble of a statute may be considered in the construction
thereof.” Here, the majority claims authority to ignore the title of Act 18 entirely, ascribing
it no value or meaning under the view that the “operative text [of the Election Code] is
unambiguous.” (Maj. Op. at 23 n.16.) Respectfully, “[t]he legacy of pre-[Act 18] decisions
. . . as well as the division among the Justices in [Jones], suggest otherwise.” Leadbitter
v. Keystone Anesthesia Consultants, Ltd., 256 A.3d 1164, 1188 (Pa. 2021) (Wecht, J.,
concurring).
       16If the majority and I agree on one thing (see Maj. Op. at 21-23), perhaps it is that
the “remarks and understanding of individual legislators[] [are] not relevant in ascertaining
the meaning of a statute.” McCormick v. Columbus Conveyor Co., 564 A.2d 907, 910 n.1
(Pa. 1989). I, however, would hardly consider the constitutionally required title of an Act
of the General Assembly, signed by the Governor, a mere “nook or cranny.” (Maj. Op.
at 22.)


                              [J-39-2022] [MO: Wecht, J.] - 12
Mercury Trucking, Inc. v. Pa. Pub. Util. Comm’n, 55 A.3d 1056, 1067 (Pa. 2012) (“The

object of statutory construction is to ascertain and effectuate the General Assembly’s

intent.”). The majority’s analysis in this case and the Commonwealth Court’s analysis in

Pippy are clearly at odds with the General Assembly’s clear and express intent in Act 18.

Regardless of how one might feel about the Jones plurality and dissenting opinions,

subsequent legislative history has rendered any debate over Jones inconsequential.

       Further, the majority’s approach inserts judicial review of a constitutional residency

qualification for elected members of the General Assembly into the Election Code, making

it applicable to candidates. Doing so materially diminishes, if not entirely neuters, the

exclusive power of the General Assembly to assess the residency qualification of its

members under Article II, section 9 of the Pennsylvania Constitution.            Courts will

essentially be culling the herd for the General Assembly. The majority’s approach also

creates the potential for conflict, should, for example, a court reject a residency

qualification challenge to a Senate candidate’s nomination petition or papers, only for the

Senate to determine later that the successful candidate (Senator-elect) does not meet the

constitutional residency qualification under Article II, section 5. Perhaps worse, a court

could strike a person’s nomination petition under circumstances where, if the person

prevailed in the election, the Senate would have found that the Senator-elect met the

constitutional residency requirement. The majority’s decision in this case opens the door

to these possible conflicts between coordinate branches of government.

       Turning to Baker v. Carr, 369 U.S. 186 (1962), and the question of whether the

residency of a candidate for the General Assembly is a nonjusticiable political question, I

note, again, that there is no provision in the Pennsylvania Constitution that imposes a

residency requirement on candidates for the General Assembly. Here, the majority

attempts to apply the Article II, section 5 residency qualification applicable to members of


                             [J-39-2022] [MO: Wecht, J.] - 13
the General Assembly to candidates.        Article II, section 9, however, is a “textually

demonstrable constitutional commitment” of application and enforcement of Article II,

section 5 to each House of the General Assembly, not to the courts. Baker, 369 U.S.

at 217. Undertaking an assessment of member residency qualification at the candidate

stage unquestionably limits, if not eliminates, the General Assembly’s constitutional

power to judge the residency qualifications of its members. It thus is impossible for the

courts to enter into that inquiry under the Election Code “without expressing lack of the

respect due” to the General Assembly. Id. And, as explained above, there is “the

potentiality of embarrassment from multifarious pronouncements” by the courts and the

General Assembly on the constitutional residency question. Id. Unlike the majority, then,

I conclude that this case presents a nonjusticiable political question warranting dismissal.

Id.

       To summarize, the Pennsylvania Constitution does not impose a residency

requirement on candidates who seek election to the General Assembly. Application and

enforcement of the constitutional residency qualifications for members is clearly and

expressly delegated to each House of the General Assembly, and not to the courts. To

the extent there was any question following Jones as to whether Sections 910 and 977 of

the Election Code could be read to confer implicitly on the courts the authority to apply

the constitutional residency qualification for members to candidates, the passage of the

Act 4 amendments and the subsequent repeal of those amendments by Act 18, wherein

the General Assembly clearly and unambiguously set forth its intent to “remov[e] certain

jurisdiction from the courts,” resolved that question. For these reasons, I would have

affirmed the Commonwealth Court’s decision below.




                             [J-39-2022] [MO: Wecht, J.] - 14